DETAILED ACTION
This actions is in response to Applicant’s submission dated August 3, 2021; in which the Applicant amended claims 1 and 5, canceled claim 2, and elected the invention of Group IV without traverse and selected a species for search purposes only.  Once the species was not found in the art, the full scope of the elected invention was searched.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated October 21, 2019 are made of record.

Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 3-10 are examined.  
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, et al, KR 2015/080966.  Choi, et al. teaches the preparation of pyrimidine compounds as organic electroluminescence device materials, which include instant compounds.  Specifically, the compounds with the structures: 
    PNG
    media_image1.png
    197
    310
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    260
    255
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    375
    301
    media_image3.png
    Greyscale
 of the reference anticipates the aforementioned claims where R1 and R2 are H, X1 is CR where R is (C14)aryl or 6-membered heteroaryl containing one N heteroatom, X2 is N, X3 is CR where R is (C6)aryl substituted with halogen (bromo) or 13-membered heteroaryl containing one N heteroatom, X4 N, n is 0, m is 1, and L is (C6)aryl substituted with halogen (bromo) or 13-membered heteroaryl containing one N heteroatom.  The references compounds exhibit the same electroluminescent activity as the compounds of the instant claims.  


Claim Objections
 	Claims 3 and 9 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932